         Case 8-19-76260-ast        Doc 202       Filed 10/25/19        Entered 10/25/19 15:17:00




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )     Chapter 11
                                                        )
                                                        )     Case No. 19-76260-ast
                                                        )     Case No. 19-76263-ast
In re:                                                  )     Case No. 19-76267-ast
                                                        )     Case No. 19-76268-ast
Absolut Facilities Management, LLC, et al.              )     Case No. 19-76269-ast
                                                        )     Case No. 19-76270-ast
                          Debtors.1                     )     Case No. 19-76271-ast
                                                        )     Case No. 19-76272-ast
                                                        )
                                                        )     (Jointly Administered)
                                                        )

                    STIPULATION AND ORDER REGARDING BRIEFING
                      DEADLINES FOR NOVEMBER 4, 2019 HEARING

      This stipulation and order (this “Stipulation”) regarding briefing deadlines for November 4,
2019 hearing is made between the above-referenced debtors and debtors-in-possession (the
“Debtors”) and the Arba Group and their affiliates (the “Landlord Group”).

        WHEREAS, by Scheduling Order entered October 8, 2019 (the “Scheduling Order”), the
deadline for the Landlord Group to respond to the following motions was due October 23, 2019
(the “Response Deadline”): (i) (Final) Utilities Motion [dkt item 5]; (ii) (Final) Insurance Motion
[dkt item 12]; (iii) (Final) Motion to Approve Closure Plan of Orchard Park Facility [dkt item 51];
(iv) (Status Only) Motion to Appoint Chapter 11 Trustee [dkt item 69 and 102]; (v) (Final) DIP
and Cash Collateral Motion [dkt item 4]; and (vi) (Final) Critical Vendors Motion [dkt item 10]
(the “Pending Motions”);

      WHEREAS, in order to facilitate discussion among the parties and at the request of the
Landlord Group, the Debtors voluntarily extended the Response Deadline to October 25, 2019;

       WHEREAS, the parties desire to extend further the Response Deadline to October 28,
2019 at 12:00 p.m.


          1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).
       Case 8-19-76260-ast     Doc 202    Filed 10/25/19      Entered 10/25/19 15:17:00




        WHEREAS, pursuant to the Scheduling Order, the deadline for the filing of replies in
respect of the Pending Motions is October 30, 2019 at 4:00 p.m. (the “Reply Deadline”).

         WHEREAS, the parties desire to extend the Reply Deadline to November 1, 2019 at 4:00
p.m.

         NOW WHEREFORE, the Debtors and the Landlord Group stipulate and agree:

       1. The Landlord Group and the United States Trustee’s Response Deadline is hereby
extended to October 28, 2019 at 4:00 p.m.

         2. The Reply Deadline is hereby extended to November 1, 2019 at 12:00 p.m.


Dated:    October 25, 2019                        LOEB & LOEB LLP
          New York, New York
                                                  /s/ Schuyler G. Carroll
                                                  Schuyler G. Carroll
                                                  Daniel B. Besikof
                                                  Noah Weingarten
                                                  345 Park Avenue
                                                  New York, NY 10154
                                                  Tel: (212) 407-4000
                                                  Fax: (212) 407-4990
                                                  scarroll@loeb.com
                                                  dbesikof@loeb.com
                                                  nweingarten@loeb.com

                                                  Proposed Counsel to the Debtors
                                                  and Debtors-in-Possession




                                              2
     Case 8-19-76260-ast      Doc 202   Filed 10/25/19    Entered 10/25/19 15:17:00




Dated:   October 25, 2019                      ARENT FOX LLP
         New York, New York
                                               /s/ Jordana L. Renert
                                               Andrew I. Silfen
                                               George P. Angelich
                                               Jordana L. Renert
                                               1301 Avenue of the Americas
                                               Floor 42
                                               New York, New York 10019
                                               Tel: (212) 484-3900
                                               Fax: (212) 484-3990
                                               Andrew.silfen@arentfox.com
                                               George.angelich@arentfox.com
                                               jordana.renert@arentfox.com

                                               Counsel for Landlord Group


SO ORDERED:




                                                         ____________________________
  Dated: October 25, 2019                                         Alan S. Trust
         Central Islip, New York                         United States Bankruptcy Judge



                                           3
